Case 1:17-cv-01698-JPH-MJD Document 199 Filed 02/03/20 Page 1 of 3 PageID #: 10353




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   TERESA TODERO, as Special Administrator of            )
   the ESTATE OF CHARLES TODERO,                         )
                                                         )   Case No. 1:17-cv-1698-JPH-MJD
                  Plaintiff,                             )
                                                         )   Judge James Patrick Hanlon
                  v.                                     )
                                                         )   Magistrate Judge Mark J. Dinsmore
   CITY OF GREENWOOD, BRIAN                              )
   BLACKWELL, RENEE ELLIOTT, ELIZABETH                   )
   LAUT, and AS-YET UNIDENTIFIED                         )   JURY TRIAL DEMANDED
   GREENWOOD POLICE OFFICERS,                            )
                                                         )
                  Defendants.                            )

                           PLAINTIFF’S MOTION
       TO BAR THE PROPOSED EXPERT TESTIMONY OF DR. CHARLES WETLI

         For the reasons set forth in Plaintiff’s Memorandum of Law in Support of Motion to Bar

  the Proposed Expert Testimony of Dr. Charles Wetli, filed contemporaneously herewith, Plaintiff

  Teresa Todero, as Special Administrator of the Estate of Charles Todero, respectfully moves this

  Court, pursuant to Federal Rule of Evidence 702, to bar the proposed expert testimony of Dr.

  Charles Wetli, a forensic pathologist retained by Defendants Greenwood, Elliott and Laut

  (collectively, “Defendants”) and any and all of his opinions.
Case 1:17-cv-01698-JPH-MJD Document 199 Filed 02/03/20 Page 2 of 3 PageID #: 10354




         WHEREFORE, Plaintiff Teresa Todero, as Special Administrator of the Estate of Charles

  Todero, respectfully requests that this Court enter an order barring Dr. Charles Wetli from

  testifying as an expert witness in this matter and barring any and all of his opinions.

  Dated: February 3, 2020

                                                                RESPECTFULLY SUBMITTED,

                                                                Teresa Todero,
                                                                as Special Administrator of the
                                                                Estate of Charles Todero

                                                        BY:     /s/ Sam Heppell
                                                                One of Plaintiff’s Attorneys

  Arthur Loevy
  Jon Loevy
  Steve Art
  Sam Heppell
  Theresa Kleinhaus
  Scott Drury
  LOEVY & LOEVY
  311 North Aberdeen St., Third Floor
  Chicago, IL 60607
  (312) 243-5900




                                                   2
Case 1:17-cv-01698-JPH-MJD Document 199 Filed 02/03/20 Page 3 of 3 PageID #: 10355




                                CERTIFICATE OF SERVICE

          I, Sam Heppell, an attorney, hereby certify that on February 3, 2020, I caused
  the foregoing Plaintiff’s Motion to Bar the Proposed Expert Testimony of Dr. Charles Wetli
  to be filed using the Court’s CM/ECF system, which effected service on all counsel of record.

                                     /s/ Sam Heppell
                                     One of Plaintiff’s Attorneys
